     Case 3:20-cv-00739-WQH-BLM Document 6 Filed 09/08/20 PageID.47 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MINDEN PICTURES, INC.,                             Case No.: 20-cv-739-WQH-BLM
12                                     Plaintiff,
                                                        ORDER
13   v.
14   INTERPAC YACHTS, INC.,
15                                  Defendant.
16
     HAYES, Judge:
17
           The matter before the Court is the Ex Parte Application for Alternate Service of
18
     Process and Additional Time to Serve the Summons and Complaint filed by Plaintiff
19
     Minden Pictures, Inc. (ECF No. 5).
20
      I.   BACKGROUND
21
           On April 17, 2020, Plaintiff Minden Pictures, Inc., filed a Complaint against
22
     Defendant Interpac Yachts, Inc., for copyright infringement under 17 U.S.C. § 501. (ECF
23
     No. 1).
24
           On July 17, 2020, the Court issued an Order extending Plaintiff’s time to serve
25
     Defendant with the summons and Complaint to September 15, 2020. (ECF No. 4).
26
           On September 2, 2020, Plaintiff filed an Ex Parte Application for Alternate Service
27
     of Process and Additional Time to Serve the Summons and Complaint. (ECF No. 5).
28

                                                    1
                                                                             20-cv-739-WQH-BLM
     Case 3:20-cv-00739-WQH-BLM Document 6 Filed 09/08/20 PageID.48 Page 2 of 5



 1   Plaintiff requests that the Court allow service on Defendant by delivering a copy of the
 2   summons and Complaint to the Secretary of State and extend the time for service by thirty
 3   days. Plaintiff contends that it has diligently attempted to serve Defendant at the office
 4   listed on the State of Information filed with the Secretary of State and through Defendant’s
 5   registered agent. Plaintiff contends that it attempted to locate other officers of Defendant
 6   but has been unsuccessful at finding reliable addresses to attempt service.
 7         Collette Navasartian, an employee for the SRIPLAW firm that represents Plaintiff
 8   in this action, states in her Declaration that she “searched the California Secretary of State’s
 9   website to locate [Defendant’s] Registered Agent and address for service of process.”
10   (Navasartian Decl., ECF No. 5-4 ¶ 5). Jonah A. Grossbardt, counsel for Plaintiff, states in
11   his Declaration that on May 6, 2020, a SRIPLAW “paralegal mailed the summons,
12   complaint, notice and waiver of summons to [Defendant] via USPS.” (Grossbardt Decl.
13   ECF No. 5-2 ¶ 2). “[Defendant] did not respond.” (Id.).
14         Grossbardt states that on June 19, 2020, Plaintiff hired a process server to serve
15   Defendant through its CEO, CFO, Secretary, and Registered Agent for Service of Process,
16   Kathy Gunn. (Id. ¶¶ 3, 6). On July 7, 2020, at 10:16 a.m., registered process server Richard
17   Foss attempted to personally serve Defendant at 4918 North Harbor Drive, Suite 201B,
18   San Diego, California, 92106. (Ex. 1 to Grossbardt Decl., ECF No. 5-3 at 2). Foss reported:
19         I arrived at the location[.] I walked in the door and the subject was not there[.]
           [ ] Jane Doe front desk clerk for the company the subject shares an office with
20
           stated the office has been closed since COVID-19 and the owner never
21         come[s] in the office.
22
     (Id.). Foss made a second attempt to serve Defendant on July 10, 2020, at 3:35 p.m. Foss
23
     reported, “I arrived at the location and again there is no one in the owner[’]s office[.] [T]he
24
     lights are off.” (Id.). Foss made a third attempt to serve Defendant on July 13, 2020, at 1:31
25
     p.m. Foss reported, “I arrived at the location there was no one in the office but the front
26
     desk clerk Jane Doe whom stated the owner still hasn[’]t returned to the office.” (Id.).
27
28

                                                    2
                                                                                   20-cv-739-WQH-BLM
     Case 3:20-cv-00739-WQH-BLM Document 6 Filed 09/08/20 PageID.49 Page 3 of 5



 1         Navasartian states that she attempted to find an alternative address for Gunn or
 2   Defendant by running Gunn’s name “through investigative software . . . . Many addresses
 3   were shown but a recent address was unavailable.” (Navasartian Decl., ECF No. 5-4 ¶ 2).
 4   Navasartian states that she “searched many forms of social media including LinkedIn and
 5   Facebook to look for [Defendant] and Gunn’s account and location.” (Id. ¶ 7). Navasartian
 6   “also searched social media to try to identify other members of the business which service
 7   could be effectuated on. These efforts were ultimately unsuccessful.” (Id.).
 8   II.   LEGAL STANDARD
 9         Pursuant to Rule 4(e) of the Federal Rules of Civil Procedure, a plaintiff may serve
10   process by “following state law for serving a summons in an action brought in courts of
11   general jurisdiction in the state where the district court is located or where service is
12   made[.]” Fed. R. Civ. P. 4(e)(1). Pursuant to Rule 4(h), a corporation must be served
13   according to Rule 4(e) or “by delivering a copy of the summons and of the complaint to an
14   officer, a managing or general agent, or any other agent authorized by appointment or by
15   law to receive service of process . . . .” Fed. R. Civ. P. 4(h)(1)(A)-(B). Pursuant to section
16   1702(a) of the California Corporations Code,
17         If an agent for the purpose of service of process has resigned and has not been
           replaced or if the agent designated cannot with reasonable diligence be found
18
           at the address designated for personally delivering the process, or if no agent
19         has been designated, and it is shown by affidavit to the satisfaction of the court
           that process against a domestic corporation cannot be served with reasonable
20
           diligence upon the designated agent by hand in the manner provided in Section
21         415.10, subdivision (a) of Section 415.20 or subdivision (a) of Section 415.30
           of the Code of Civil Procedure or upon the corporation in the manner provided
22
           in subdivision (a), (b) or (c) of Section 416.10 or subdivision (a) of Section
23         416.20 of the Code of Civil Procedure, the court may make an order that the
           service be made upon the corporation by delivering by hand to the Secretary
24
           of State, or to any person employed in the Secretary of State’s office in the
25         capacity of assistant or deputy, one copy of the process for each defendant to
           be served, together with a copy of the order authorizing such service.
26
27   Cal. Corp. Code § 1702(a). Sections 415.10, 415.20, and 415.30 of the California Code of
28   Civil Procedure provide the rules for personal service and service by mail on an individual.

                                                   3
                                                                                  20-cv-739-WQH-BLM
     Case 3:20-cv-00739-WQH-BLM Document 6 Filed 09/08/20 PageID.50 Page 4 of 5



 1   Sections 416.10 and 416.20 of the California Code of Civil Procedure provide the rules for
 2   service on a corporation. In addition to delivery to a designated agent, section 416.10
 3   provides that a summons may be served on a corporation “[t]o the president, chief
 4   executive officer, or other head of the corporation, a vice president, a secretary or assistant
 5   secretary, a treasurer or assistant treasurer, a controller or chief financial officer, a general
 6   manager, or a person authorized by the corporation to receive service of process.” Cal. Civ.
 7   Proc. Code § 416.10(b). “[A]s a condition precedent to the issuance of an order for such
 8   substituted service,” a plaintiff’s affidavit must establish that “the corporation cannot be
 9   served with the exercise of due diligence in any other manner provided by law.” Batte v.
10   Bandy, 165 Cal. App. 2d 527, 535 (1958).
11 III.    RULING OF THE COURT
12         In this case, Plaintiff has presented evidence that it diligently attempted to serve
13   Defendant since May 6, 2020. Plaintiff has presented evidence that it attempted to serve
14   Defendant at its address registered with the Secretary of State by mail and attempted to
15   personally serve Defendant’s CEO, CFO, Secretary, and Registered Agent for Service
16   three times in July. Plaintiff has presented evidence that it attempted to locate other
17   addresses for Defendant and for other agents or officers of Defendant. The Court concludes
18   that Plaintiff has demonstrated that Defendant cannot be served with the exercise of due
19   diligence and that substituted service upon the Secretary of State is appropriate. See id. The
20   Court further concludes that good cause exists to extend the time for service of process.
21   ///
22
23   ///
24
25   ///
26
27   ///
28

                                                     4
                                                                                    20-cv-739-WQH-BLM
     Case 3:20-cv-00739-WQH-BLM Document 6 Filed 09/08/20 PageID.51 Page 5 of 5



 1         IT IS HEREBY ORDERED that the Ex Parte Application for Alternate Service of
 2   Process and Additional Time to Serve the Summons and Complaint filed by Plaintiff
 3   Minden Pictures, Inc. (ECF No. 5) is granted. Plaintiff shall serve a copy of the summons
 4   and Complaint on Defendant by alternative service through the Secretary of State. Plaintiff
 5   shall have an additional thirty (30) days, up to and including October 15, 2020, to serve
 6   Defendant through the Secretary of State.
 7
 8   Dated: September 8, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                               20-cv-739-WQH-BLM
